ACCEPTED
                                                                                          05-17-01207-cr
                                                                               FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
      DALLAS COUNTY                                                                    3/27/2018 1:55 PM
      DISTRICT ATTORNEY                                                                       LISA MATZ
                                                                                                  CLERK
      Appellate Division


                               Tuesday, March 27, 2018                   FILED IN
                                                                  5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
Lisa Matz,                                                        3/27/2018 1:55:09 PM
Clerk, Court of Appeals, Fifth District                                 LISA MATZ
                                                                          Clerk
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:   Cause No. 05-17-01207-CR,
      Marcus Bartholomew Booker v. The State of Texas
      Notice of Counsel for State of Texas

Ms. Matz,

      I will be representing the State of Texas in this appeal.

                                           Sincerely,

                                           /s/ Anne B. Wetherholt
                                           ANNE B. WETHERHOLT
                                           ASSISTANT DISTRICT ATTORNEY
                                           STATE BAR NO. 21235300
                                           FRANK CROWLEY COURTS BLDG.,
                                           133 N. RIVERFRONT BLVD., LB 19
                                           DALLAS, TEXAS 75207-4399
                                           Anne.Wetherholt@dallascounty.org
                                           (214) 653-3639




CC:   John Tatum, Attorney for Appellant




133 N. Riverfront Boulevard, LB-19, Dallas, Texas 75207-4399                  [214] 653-3600